Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features that include operating the coil at third frequency with a third RF trap or third branch, etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “a LC coil comprising one or more matching capacitors and one or more matching points” is considered indefinite. An LC coil will include an inductor (L) and a capacitor (C). It is unclear if the “one or more matching capacitors” is the capacitor (C) of the LC coil or another capacitor that is different from the capacitor (C) of the LC coil. Therefore, the claim is considered indefinite.
	Claims 2-12 are rejected for depending on claim 1.

Regarding claim 13, the limitation “a LC coil comprising a first matching capacitor” is considered indefinite. An LC coil will include an inductor (L) and a capacitor (C). It is unclear if 
	Claims 14-17 are rejected for depending on claim 13.

Regarding claim 18, the limitation “a LC coil comprising two or more matching capacitors” is considered indefinite. An LC coil will include an inductor (L) and a capacitor (C). It is unclear if one of the “two or more matching capacitors” are the capacitor (C) of the LC coil or are different capacitors from the capacitor (C) of the LC coil. Therefore, the claim is considered indefinite.
	Claims 19-20 are rejected for depending on claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hetherington (US 2012/0112748).

Regarding claim 1, Hetherington teaches a magnetic resonance imaging (MRI) radio frequency (RF) multi-tune coil element configured to operate at two or more frequencies in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF multi-tune coil element comprising: 
	a LC coil comprising one or more matching capacitors and one or more matching points, wherein each matching point of the one or more matching points is across a different associated matching capacitor of the one or more matching capacitors [Fig. 7-8, wherein an LC coil is shown and includes a inductor and capacitor. Fig. 8, wherein a matching capacitor is between the different matching points. See also rest of reference.]; 
	a first matching branch connected to the LC coil at an associated matching point of the one or more matching points [Fig. 8, wherein there is a first matching branch for higher frequencies. See also ¶0203-0204 and rest of reference.], wherein the first matching branch comprises a first set of one or more RF traps configured to block each frequency of the two or more frequencies other than a first frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the first branch. See also ¶0203-0204 and rest of reference.], wherein the first matching branch is configured to match to a first predetermined impedance at the first frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.]; and 
[Fig. 8, wherein there is a second matching branch for lower frequencies. See also ¶0203-0204 and rest of reference.], wherein the second matching branch comprises a second set of one or more RF traps configured to block each frequency of the two or more frequencies other than a second frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the second branch. See also ¶0203-0204 and rest of reference.], wherein the second matching branch is configured to match to a second predetermined impedance at the second frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.].

Regarding claim 2, Hetherington further teaches wherein the one or more matching points comprise a first matching point and a different second matching point, wherein the first matching branch is connected to the LC coil at the first matching point, and wherein the second matching branch is connected to the LC coil at the second matching point [Fig. 8, wherein there are two matching points across two different capacitors. See also rest of reference.].
 
Regarding claim 10, Hetherington further teaches wherein the first matching branch comprises one of a first matching inductor or a capacitor of the first matching branch, wherein the one of the first matching inductor or the capacitor of the first matching branch facilitates matching the first matching branch to the first predetermined impedance at the first frequency [Fig. 7-8, see trap circuit includes capacitor and inductor. ¶0197, wherein the trap has an impedance. ¶0222 and Fig. 8, wherein a variable capacitor is used to match the impedance in each of the branches. See also rest of reference.].

Regarding claim 11, Hetherington further teaches wherein the second matching branch comprises one of a second matching inductor or a capacitor of the second matching branch, wherein the one of the second matching inductor or the capacitor of the second matching branch facilitates matching the second matching branch to the second predetermined impedance at the second frequency [Fig. 7-8, see trap circuit includes capacitor and inductor. ¶0197, wherein the trap has an impedance. ¶0222 and Fig. 8, wherein a variable capacitor is used to match the impedance in each of the branches. See also rest of reference.].

Regarding claim 12, Hetherington further teaches a MRI RF array coil comprising two or more different MRI RF multi-tune coils according to claim 1 [¶0196, wherein the double tuned coil is used in an identifiable array. ¶0204-0207, wherein the identifiable array includes multiple coils. See also rest of reference.].

Regarding claim 18, Hetherington teaches a magnetic resonance imaging (MRI) radio frequency (RF) multi-tune coil element configured to operate at two or more frequencies in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF multi-tune coil element comprising: 
	a LC coil comprising two or more matching capacitors and two or more matching points, wherein each matching point of the two or more matching points is across a different [Fig. 7-8, wherein an LC coil is shown and includes a inductor and multiple capacitor. See also rest of reference.]; 
	a first matching branch connected to the LC coil at a first matching point of the two or more matching points [Fig. 8, wherein there is a first matching branch for higher frequencies. See also ¶0203-0204 and rest of reference.], wherein the first matching branch comprises a first set of one or more RF traps configured to block each frequency of the two or more frequencies other than a first frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the first branch. See also ¶0203-0204 and rest of reference.], wherein the first matching branch is configured to match to a first predetermined impedance at the first frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.]; and 
	a second matching branch connected to the LC coil at a second matching point of the two or more matching points, wherein the second matching point is different than the first matching point [Fig. 8, wherein there is a second matching branch for lower frequencies. See also ¶0203-0204 and rest of reference.], wherein the second matching branch comprises a second set of one or more RF traps configured to block each frequency of the two or more frequencies other than a second frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the second branch. See also ¶0203-0204 and rest of reference.], wherein the second matching branch is configured to match to a second predetermined impedance at the second frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Hetherington, in view of Freytag (US 2012/0242338).

Regarding claim 3, Hetherington teaches the limitations of claim 1, which this claim depends from.
	However, Hetherington is silent in teaching further comprising a third matching branch connected to the LC coil at a different third matching point of the one or more matching points, wherein the third matching branch comprises a third set of one or more RF traps configured to 
	Freytag, which is also in the field of MRI, teaches further comprising a third matching branch connected to the LC coil at a different third matching point of the one or more matching points, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a 21QEDP135US third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency [Fig. 5D, wherein RF traps 57 are included across different capacitors. ¶0098, wherein the traps cause the RF coil to be tuned to a third frequency F3. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Freytag because Freytag teaches a similarly double-tuned RF coil for MRI as Hetherington and teaches that the RF coil can be tuned to a third frequency [Freytag- ¶0097-0098], which is beneficial because then data can be acquired at another frequency and provide more image information. 

Regarding claim 20, Hetherington teaches the limitations of claim 18, which this claim depends from.
	However, Hetherington is silent in teaching further comprising a third matching branch connected to the LC coil at third matching point of the two or more matching points, wherein the third matching point is different from the first matching point and the second matching 
	Freytag, which is also in the field of MRI, teaches further comprising a third matching branch connected to the LC coil at third matching point of the two or more matching points, wherein the third matching point is different from the first matching point and the second matching point, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency [Fig. 5D, wherein RF traps 57 are included across different capacitors. ¶0098, wherein the traps cause the RF coil to be tuned to a third frequency F3. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Freytag because Freytag teaches a similarly double-tuned RF coil for MRI as Hetherington and teaches that the RF coil can be tuned to a third frequency [Freytag- ¶0097-0098], which is beneficial because then data can be acquired at another frequency and provide more image information. 

Claims 4-9, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Hetherington, in view of Schnall (US 4,742,304).

Regarding claim 4, Hetherington teaches the limitations of claim 2, which this claim depends from.
	However, Hetherington is silent in teaching further comprising a third matching branch connected to the LC coil at one of the first matching point or the second matching point, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency.
	Schnall, which is also in the field of MRI/NMR, teaches further comprising a third matching branch connected to the LC coil at one of the first matching point or the second matching point, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency [Fig. 9a, wherein there are a plurality of traps that are used to tune the coil to more than 3 or more frequencies. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies 

Regarding claim 5, Hetherington teaches the limitations of claim 2, which this claim depends from.
	Hetherington further teaches wherein the one or more matching points comprise a first matching point, wherein the first matching branch is connected to the LC coil at the first matching point, and wherein the second matching branch is connected to the LC coil at a matching point [See Fig. 8, wherein there is a first matching branch and a second matching branch. See also rest of reference.].
	However, Hetherington is silent in teaching wherein the second matching branch is connected to the coil at the first matching point.
	Schnall further teaches wherein the second matching branch is connected to the coil at the first matching point  [Fig. 9a, wherein there are a plurality of traps that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies 

Regarding claim 6, Hetherington and Schnall teaches the limitations of claim 5, which this claim depends from.
	Hetherington is silent in teaching further comprising a third matching branch connected to the LC coil at the first matching point, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency.
	Schnall further teaches further comprising a third matching branch connected to the LC coil at the first matching point, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency [Fig. 9a, wherein there are a plurality of traps that are used to tune the coil to more than 3 or more frequencies. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies 

Regarding claim 7, Hetherington and Schnall teaches the limitations of claim 6, which this claim depends from.
	Hetherington further teaches wherein the first additional capacitor facilitates matching the second matching branch to the second predetermined impedance at the second frequency [See Fig. 8, wherein there are additional variable capacitors on the branches used for matching the impedance other. See also rest of reference.].
	However, Hetherington is silent in teaching further comprising a first additional branch across the first matching point, wherein the first additional branch comprises a first additional capacitor and a first set of additional RF traps configured to block each frequency of the two or more frequencies other than the second frequency.
	Schnall which is also in the field of MRI, teaches further comprising a first additional branch across the first matching point, wherein the first additional branch comprises a first additional capacitor and a first set of additional RF traps configured to block each frequency of the two or more frequencies other than the second frequency, wherein the first additional capacitor facilitates matching the second matching branch to the second predetermined impedance at the second frequency [Fig. 9a, wherein there are a plurality of traps connected at the same matching point that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
[Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies will allow the coil to acquire more data at different frequencies, thus increasing the image quality.

Regarding claim 8, Hetherington and Schnall teaches the limitations of claim 7, which this claim depends from.
	Hetherington further teaches wherein the second additional branch comprises a second additional capacitor, wherein the second additional capacitor facilitates matching [See Fig. 8, wherein there are additional variable capacitors on the branches used for matching the impedance other. See also rest of reference.].
	However, Schnall is silent in teaching a second additional branch across the first matching point, wherein the second additional branch comprises a second set of additional RF traps22QEDP135US configured to block each frequency of the two or more frequencies other than the third frequency, wherein the second additional capacitor facilitates matching the third matching branch to the third predetermined impedance at the third frequency
	Schnall also teaches further comprising a second additional branch across the first matching point, wherein the second additional branch comprises a second additional capacitor and a second set of additional RF traps22QEDP135US configured to block each frequency of the two or more [Fig. 9a, wherein there are a plurality of traps connected at the same matching point that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. There is also a capacitor and matching circuit. The matching circuit includes at least one capacitor according to Fig. 6. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies will allow the coil to acquire more data at different frequencies, thus increasing the image quality.

Regarding claim 9, Hetherington and Schnall teaches the limitations of claim 7, which this claim depends from.
	Hetherington further teaches further wherein a second additional capacitor, wherein the second additional capacitor facilitates matching to a predetermined impedance at the another frequency [See Fig. 8, wherein there are additional variable capacitors on the branches used for matching the impedance other. See also rest of reference.].

	Schnall further teaches further comprising a second additional branch across the first matching point, wherein the second additional branch comprises a second additional capacitor and a second set of additional RF traps configured to block each frequency of the two or more frequencies other than the second frequency and the third frequency, wherein the second additional capacitor facilitates matching the third matching branch to the third predetermined impedance at the third frequency  [Fig. 9a, wherein there are a plurality of traps connected at the same matching point that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. There is also a capacitor and matching circuit. The matching circuit includes at least one capacitor according to Fig. 6. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies 

Regarding claim 13, Hetherington teaches a magnetic resonance imaging (MRI) radio frequency (RF) multi-tune coil element configured to operate at two or more frequencies in at least one of a transmit (Tx) mode or a receive (Rx) mode, the MRI RF multi-tune coil element comprising: 
	a LC coil comprising a first matching capacitor and a first matching point across the first matching capacitor [Fig. 7-8, wherein an LC coil is shown and includes a inductor and capacitor. Fig. 8, wherein a matching capacitor is between the different matching points. See also rest of reference.];  23QEDP135US 
	a first matching branch connected to the LC coil at the first matching point [Fig. 8, wherein there is a first matching branch for higher frequencies. See also ¶0203-0204 and rest of reference.], wherein the first matching branch comprises a first set of one or more RF traps configured to block each frequency of the two or more frequencies other than a first frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the first branch. See also ¶0203-0204 and rest of reference.], wherein the first matching branch is configured to match to a first predetermined impedance at the first frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.]; and 
	a second matching branch connected to the LC coil at an associated matching point [Fig. 8, wherein there is a second matching branch for lower frequencies. See also ¶0203-0204 and rest of reference.], wherein the second matching branch comprises a second set of one or more RF traps configured to block each frequency of the two or more frequencies other than a second frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the second branch. See also ¶0203-0204 and rest of reference.], wherein the second matching branch is configured to match to a second predetermined impedance at the second frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.].
	However, Hetherington is silent in teaching a second matching branch connected to the coil at the first matching point.
	Schnall, which is also in the field of MRI, teaches a second matching branch connected to the coil at the first matching point [Fig. 9a, wherein there are a plurality of traps that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies will allow the coil to acquire more data at different frequencies, thus increasing the image quality.

Regarding claim 14, the same reasons for rejection of claim 7 also apply to this claim. 

Regarding claim 15, the same reasons for rejection of claim 6 also apply to this claim. 

Regarding claim 16, Hetherington and Schnall teaches the limitations of claim 15, which this claim depends from.
	Hetherington further teaches wherein the second additional branch comprises a second additional capacitor, wherein the second additional capacitor facilitates matching [See Fig. 8, wherein there are additional variable capacitors on the branches used for matching the impedance other. See also rest of reference.].
	However, Hetherington is silent in teaching further comprising a second additional branch across the first matching point, wherein the second additional branch comprises a second set of additional RF traps configured to block each frequency of the two or more frequencies other than the second frequency and the third frequency, wherein the second additional capacitor facilitates matching the third matching branch to the third predetermined impedance at the third frequency.
	Schnall further teaches further comprising a second additional branch across the first matching point, wherein the second additional branch comprises a second set of additional RF traps configured to block each frequency of the two or more frequencies other than the second frequency and the third frequency, wherein the second additional capacitor facilitates matching the third matching branch to the third predetermined impedance at the third frequency [Fig. 9a, wherein there are a plurality of traps connected at the same matching point that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. There is also a capacitor and matching circuit. The matching circuit includes at least one capacitor according to Fig. 6. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies will allow the coil to acquire more data at different frequencies, thus increasing the image quality.

Regarding claim 17, Hetherington and Schnall teaches the limitations of claim 13, which this claim depends from.
	Hetherington further teaches further comprising another matching branch connected to the LC coil at a different second matching point of the one or more matching points [Fig. 8, wherein there is another matching branch for lower frequencies. See also ¶0203-0204 and rest of reference.], wherein the another matching branch comprises another set of one or more RF traps configured to block each frequency of the two or more frequencies other than another frequency of the two or more frequencies [Fig. 8, wherein there RF trap circuits on the another branch. See also ¶0203-0204 and rest of reference.], wherein the another matching branch is configured to match to a another predetermined impedance at the another frequency [Fig. 8, wherein a capacitors and variable capacitors are shown in the branch. See also ¶0218 and ¶0222 teach that impedance matching is performed for each frequency. See also rest of reference.].
	However, Hetherington is silent in teaching further comprising a third matching branch connected to the coil, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency.
	Schnall further teaches further comprising a third matching branch connected to the coil, wherein the third matching branch comprises a third set of one or more RF traps configured to block each frequency of the two or more frequencies other than a third frequency of the two or more frequencies, wherein the third matching branch is configured to match to a third predetermined impedance at the third frequency [Fig. 9a, wherein there are a plurality of traps connected at the same matching point that are used to tune the coil to more than 3 or more frequencies and are connected at the same point to the coil. There is also a capacitor and matching circuit. The matching circuit includes at least one capacitor according to Fig. 6. See also Col. 6, lines 25-59; Col. 7, lines 18-35. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Hetherington and Schnall because Schnall similarly teaches a multi-tuned RF coil as Hetherington and Schnall further teaches it is known in the art to add more RF traps to the RF coil to tune the coil to more frequencies [Schnall – Col. 7, lines 41-70. See also rest of reference.]. Tuning the coil to more frequencies 

Regarding claim 19, the same reasons for rejection as claim 4 above also apply to the current claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RISHI R PATEL/Primary Examiner, Art Unit 2896